There is a triable issue as to whether defendant is entitled to a credit of $215.98 against the acknowledged indebtedness of $1,461. As to that item the motion for summary judgment should have been denied. Determination of the Appellate Term and the order and judgment of the City Court are accordingly unanimously modified by directing partial summary judgment' of $1245.02 and a severance of the *777action as to the balance of $215.98 and as so modified affirmed, with costs in this court and in the Appellate Term to the appellant. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ.